Citation Nr: 0103823	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for colon disease 
including diverticulitis.

4.  Entitlement to service connection for arthritis of the 
hands, legs, and neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from December 1949 to March 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision that denied service connection 
for PTSD, malaria, colon disease including diverticulitis, 
and arthritis of both hands, both legs, and neck.


REMAND

The foregoing service-connection claims were denied by the RO 
on the rationale that they were not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
provisions of this law, the concept of a well-grounded claim 
is abolished and the obligations of the VA, with respect to 
notice to a claimant and the duty to assist, are redefined.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, § 7(a), Pub. L. No. 
106-475, 114 Stat. 2096, 2099-2100 (2000).

Because of this recent change in law, a remand is required to 
ensure compliance with its notice and duty-to-assist 
provisions.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Further, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it could be 
prejudicial to the appellant if the Board proceeded to a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims Assistance 
Act of 2000 (including obtaining any 
additional service and post-service 
medical records, and providing any 
indicated VA medical examination/opinion) 
are completed with respect to the claims 
for service connection for PTSD, malaria, 
colon disease including diverticulitis, 
and arthritis of both hands, both legs, 
and neck.  For further guidance on 
processing this case in light of the 
change in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.

2.  After the foregoing actions have been 
taken, the RO should review, on the 
merits, the claims for service connection 
for PTSD, malaria, colon disease 
including diverticulitis, and arthritis 
of both hands, both legs, and neck.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and afforded an 
opportunity to respond, before the case 
is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


